                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

                                                    )
 IN RE                                              )          Case No. 20-10616
                                                    )
 RWDY, INC.                                         )          Chapter 11
     Debtor                                         )
                                                    )          Judge JSH
                                                    )
                                                    )

APPLICATION TO EMPLOY STOUT RISIUS ROSS, LLC AS FINANCIAL ADVISOR
TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF RWDY, INC.

       A hearing to consider the Application to Employ Stout Risius Ross, LLC as
       Financial Advisor to the Official Committee of Unsecured Creditors of
       RWDY, Inc. will be held on Wednesday, November 18, 2020 at 10:00 o’clock,
       a.m. at the Tom Stagg United States Court House, Courtroom 4, 300 Fannin
       Street, Shreveport, Louisiana, IF AND ONLY IF, an objection or response is
       filed on or before the response deadline noted herein. No hearing will be
       conducted hereon unless a written response is filed with the Clerk of the United
       States Bankruptcy Court at United States Court House, 300 Fannin Street,
       Shreveport, Louisiana, before the close of business on November 11, 2020 (the
       “Response Deadline”) which is a date at least seven (7) days before the hearing
       date. A copy of the response should be served upon counsel for the moving
       party by the Response Deadline. IF NO OBJECTION OR RESPONSE IS
       TIMELY FILED, THE RELIEF REQUESTED SHALL BE DEEMED TO BE
       UNOPPOSED, AND THE COURT MAY ENTER AN ORDER GRANTING
       THE RELIEF SOUGHT OR THE NOTICED ACTION MAY BE TAKEN.

       The Official Committee of Unsecured Creditors (“Committee”) of RWDY, Inc.

(“Debtor”), hereby submits this application (the “Application”) for entry of an order pursuant to

sections 328 and 1103 of title 11 of the United States Code (the “Bankruptcy Code”), authorizing

the employment and retention of John D. Baumgartner and Stout Risius Ross, LLC (together with

its and its affiliates’ and wholly-owned subsidiaries’ respective agents, independent contractors,

and employees, “Stout” or “Applicant”), as financial advisor to the Committee, effective as of

October 6, 2020. In support of this Application, the Committee respectfully states as follows:


                                                1


 20-10616 - #163 File 10/26/20 Enter 10/26/20 11:29:13 Main Document Pg 1 of 30
                                       JURISDICTION

       1.      This Court has jurisdiction to consider this Application pursuant to 28 U.S.C. §§

157 and 1334. Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409. This

matter constitutes a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

       2.      The statutory bases for the relief requested herein are Bankruptcy Code §§ 328(a)

and 1103(a), Rule 2014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

and Rule 2014-1(b)(1) of the Local Bankruptcy Rules for the United States Bankruptcy Court for

the Western District of Louisiana (the “Local Rules”).

                                       BACKGROUND

       3.      On June 22, 2020 (the “Petition Date”), the Debtor filed a voluntary petition for

relief pursuant to Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for

the Western District of Louisiana (the “Court”).

       4.      The Debtor continues to operate its business as a debtor-in-possession pursuant to

Bankruptcy Code sections 1107(a) and 1108. No request has been made for the appointment of a

trustee or an examiner.

       5.      On July 15, 2020 (the “Formation Date”), the Acting United States Trustee for

Region 5 (the “U.S. Trustee”) appointed the Committee pursuant to Bankruptcy Code section

1102. The Notice of Appointment of Unsecured Creditors’ Committee (Rec. Doc. 86) was filed

on July 15, 2020.

       6.      On October 6, 2020, the Committee selected Stout to provide financial advisory

services to the Committee.




                                                   2


 20-10616 - #163 File 10/26/20 Enter 10/26/20 11:29:13 Main Document Pg 2 of 30
                                      RELIEF REQUESTED

       7.        By this Application, the Committee requests entry of an order, in the form attached

hereto as Exhibit A, pursuant to Bankruptcy Code sections 328(a) and 1103(a) of the Bankruptcy

Code and Bankruptcy Rule 2014(a), approving the employment and retention of Stout as financial

advisor to the Committee in this chapter 11 case, effective October 6, 2020, pursuant to Local Rule

2014-1(b)(1).

       8.        Rule 2014(a) requires that this Application evidence (a) the specific facts showing

the necessity for the employment, (b) the name of the person to be employed, (c) the reasons for

the selection, (d) the professional services to be rendered, (e) any proposed arrangement for

compensation, and, (f) to the best of the applicant’s knowledge, all of the person’s connections

with the debtor, creditors, any other party in interest, their respective attorneys and accountants,

the United States trustee, or any person employed in the office of the United States trustee.

  NECESSITY FOR EMPLOYMENT OF STOUT AND REASONS FOR SELECTION

       9.        The Committee is familiar with the professional standing and reputation of Stout.

The Committee understands and recognizes that Stout has a wealth of experience in providing

financial advisory services in restructurings and reorganizations and enjoys an excellent reputation

for services it has rendered in chapter 11 cases on behalf of debtors and creditors throughout the

United States.

       10.       The services of Stout are deemed necessary to enable the Committee to assess and

monitor the efforts of Debtor and its professional advisors to maximize the value of its estate and

to reorganize successfully. Further, Stout is well qualified and able to represent the Committee in

a cost-effective, efficient, and timely manner.




                                                  3


 20-10616 - #163 File 10/26/20 Enter 10/26/20 11:29:13 Main Document Pg 3 of 30
       11.     Stout’s engagement on behalf of the Committee has been heavily negotiated,

resulting in a significant reduction in rates from Stout’s standard rates and the elimination of

Stout’s standard indemnification requirements.

                          SCOPE OF PROFESSIONSAL SERVICES

       12.     Attached as Exhibit B is the proposed Engagement Letter between Stout and the

Committee. The Committee and Stout arrived at a mutual agreement as to the substantial efforts

that will be required in this engagement, as described herein. Subject to further order of the Court,

Stout will provide such advisory services to the Committee and its legal advisors as Stout and the

Committee deem appropriate and feasible over the course of this chapter 11 case, including but

not limited to the following:

       a)      Analysis of the Debtor’s general financial and business condition, including an
               analysis of current asset and liabilities, PP&E and other “soft” assets.

       b)      Review and critique of the Debtor’s financial projections and assumptions.

       c)      Review of the Debtor’s financial information, including, but not limited to, analyses
               of cash receipts and disbursements, financial statement items and proposed
               transactions for which Court approval is sought.

       d)      Financial advisory services including the preparation of a liquidation analysis, and
               a monthly analysis of the Debtor’s financial information (including analysis of
               significant changes financially, operationally, or otherwise).

       e)      Review and analysis of the reporting regarding cash collateral and any debtor-in-
               possession financing arrangements and budgets.

       f)      Qualitative analysis of the Debtor’s plants, operations, and facilities.

       g)      Qualitative analysis of the Debtor’s customers and suppliers.

       h)      Qualitative analysis of the Debtor’s principal products and markets.

       i)      Attend Committee meetings to discuss Stout’s analyses.




                                                 4


 20-10616 - #163 File 10/26/20 Enter 10/26/20 11:29:13 Main Document Pg 4 of 30
       j)     Review of filings required by the Court or U.S. Trustee, including, but not limited
              to, schedules of assets and liabilities, statements of financial affairs, and monthly
              operating reports.

       k)     Analysis of assumption and rejection issues regarding executory contracts and
              leases.

       l)     Review and analysis of the Debtor’s proposed business plan.

       m)     Assistance in evaluating reorganization strategies and alternatives available to the
              creditors.

       n)     Assistance in preparing and/or reviewing documents necessary for confirmation.

       o)     Advise and assist the Committee in negotiations and meetings with the Debtor,
              lenders, and customers.

       p)     Advise and assist the Committee regarding tax consequences of proposed actions,
              including plans of reorganization.

       q)     Assist with the claims resolution procedures, including, but not limited to, analyses
              of creditors’ claims by type and entity.

       r)     Determination of the Debtor’s enterprise value as of the petition date and as of the
              effective date of a Chapter 11 plan of reorganization (the “Valuation Dates”).

       s)     Determination of asset and liquidation valuations.

       t)     Expert witness report and testimony regarding the Debtor’s enterprise valuation,
              the valuation of any securities proposed to be issued under any Chapter 11 plan of
              reorganization for the Debtor, confirmation issues, or other matters.

       u)     Litigation consulting services and expert witness testimony regarding confirmation
              issues, avoidance actions, or other matters.

       v)     Other such functions as requested by the Committee or its counsel to assist the
              Committee in this Chapter 11 case.

       13.    In order for Stout to perform the services set forth above, it will be necessary for

Stout personnel to have access to certain books, records, and reports of the Debtor and to have

discussions with the Debtor’s personnel. Accordingly, the Committee understands that, to the

extent Stout is not given the Debtor’s cooperation or access to the Debtor’s personnel, books and



                                                5


 20-10616 - #163 File 10/26/20 Enter 10/26/20 11:29:13 Main Document Pg 5 of 30
records, and other sources of data, Stout’s ability to provide the services set forth above will be

limited.

       14.     It is understood by the Committee that Stout is not being requested to perform an

audit and that Stout will rely on the accuracy and validity of the data disclosed to Stout or supplied

to Stout, by or on behalf of, employees and representatives of the Debtor or the Committee. Stout

is not updating, nor is Stout under any obligation to update, data submitted to Stout or reviewing

any other areas unless specifically requested by the Committee.

       15.     The Committee understands that the services to be rendered may include a review

and assessment of projections and other forward-looking statements and that numerous factors can

affect the actual results of the Debtor’s operations, which may materially and adversely differ from

those projections and other forward-looking statements.

       16.     All advice (written or oral) provided by Stout to the Committee in connection with

this engagement is intended solely for the benefit and use of the Committee in considering the

matters to which this engagement relates.

       17.     The Committee believes that the services to be provided by Stout will not duplicate

the services that other professionals will be provided to the Committee in this chapter 11 case.

Specifically, Stout will carry out unique functions and will use reasonable efforts to coordinate

with the Committee, Committee’s counsel, and any other professionals retained in this chapter 11

case to avoid the unnecessary duplication of service.




                                                  6


 20-10616 - #163 File 10/26/20 Enter 10/26/20 11:29:13 Main Document Pg 6 of 30
                             PROFESSIONAL COMPENSATION

       18.     The Committee has agreed to the following compensation for the services to be

provided by Stout in this chapter 11 case:

   Individual                                        Hourly Rate
   John D. Baumgartner-Managing Director             $415.00
   Ann Huynh-Director                                $385.00
   Hayden Hill, Associate                            $210.00

       19.     For billing purposes, Stout shall keep its time in one-tenth (1/10) hour increments,

all billing records filed in support of any fee applications will include an open and searchable

LEDES or other electronic data format, and billing records will use standard bankruptcy project

categories consistent with the US Trustee’s guidelines. Stout shall provide ten-business-days’

notice to the Committee, the Debtor, and the U.S. Trustee before any increases in the rates set forth

in the Application are implemented and/or any contingency fee arrangements agreed to between

Stout and the Committee on all grounds, including but not limited to, the reasonableness standard

provided for in § 330 of the Bankruptcy Code, and the Court will retain the right to review any

rate increase and/or contingency fee arrangements agreed to between Stout and the Committee

pursuant to § 330 of the Bankruptcy Code.

       20.     Further, Stout will be reimbursed for reasonable expenses incurred in connection

with this engagement, such as travel expenses, duplicating charges (including graphic design

charges), on-line service charges (including data room charges), messenger and delivery services,

meeting services and long-distance telephone and facsimile charges incurred by Stout.

       21.     The proposed order provides that Stout shall file applications for interim and final

allowance compensation and reimbursement of expenses pursuant to the procedures set forth in

Bankruptcy Code sections 330 and 331, such Bankruptcy Rules as may then be applicable, and

any applicable order and procedures of this Court.

                                                 7


 20-10616 - #163 File 10/26/20 Enter 10/26/20 11:29:13 Main Document Pg 7 of 30
              STOUT’S RELATIONSHIPS AND CONFLICTS DISCLOSURES

        22.     Attached as Exhibit C is the Rule 2014(a) verified statement of John D.

Baumgartner setting forth Stout’s connections with the Debtor, creditors, any other party in

interest, their respective attorneys and accountants, the U.S. Trustee, or any person employed in

the office of the U.S. Trustee (the “Baumgartner Statement”). Attached as Exhibit D is a list of

parties included in Stout’s conflicts check. Attached as Exhibit E is a list detailing the results of

Stout’s conflicts check, which further outlines Stout’s connections with the Debtor and other

parties in interest in this case.

        23.     Based on Exhibits C, D, and E to this Application, the Committee believes that

Stout has no connections with the Debtor, its creditors, or other parties in interest, except as set

forth in the Baumgartner Statement. Pursuant to Bankruptcy Code section 1103(b), the Committee

believes that, except as set forth in the Baumgartner Statement, Stout does not represent any other

entity having an adverse interest in connection with the chapter 11 case.

        24.     Stout has agreed not to share with any person or firm the compensation to be paid

for professional services rendered in connection with this case.

                        SATISFACTION OF LOCAL RULE 2014-1(b)(1)

        25.     Local Rule 2014(b)(1) provides that if a motion for approval of employment of a

professional is made within thirty (30) days of that professional commencing work, it is deemed

contemporaneous. This Application was filed within thirty (30) days after the Committee’s

employment of Stout. The Committee therefore submits that the criteria set forth in Local Rule

2014-1(b)(1) have been satisfied.




                                                 8


 20-10616 - #163 File 10/26/20 Enter 10/26/20 11:29:13 Main Document Pg 8 of 30
                                      NO PRIOR REQUEST

        26.     No prior application for the relief requested herein has been made to this or any

other court.

                                              NOTICE

        27.     This Application, the Baumgartner Statement, and the proposed order have been

served on the entire mailing list in this case, including (a) the United States Trustee, (b) all secured

creditors, (c) all unsecured creditors, and (d) all parties having requested notice.

        WHEREFORE, the Committee respectfully requests that the Court enter an order granting

the relief requested herein and such other and further relief as the Court may deem appropriate.


                                                Respectfully Submitted,

                                                STEWART ROBBINS BROWN & ALTAZAN, LLC
                                                301 Main Street, Suite 1640
                                                P. O. Box 2348
                                                Baton Rouge, LA 70821-2348
                                                (225) 231-9998 Telephone
                                                (225) 709-9467 Fax

                                        By:     /s/ Paul Douglas Stewart, Jr.
                                                Paul Douglas Stewart, Jr. (La. #24661)
                                                dstewart@stewartrobbins.com
                                                Jamie D. Cangelosi (La. #26862)
                                                jcangelosi@stewartrobbins.com
                                                Counsel for the Official Committee of
                                                Unsecured Creditors of RWDY, Inc.




                                                   9


 20-10616 - #163 File 10/26/20 Enter 10/26/20 11:29:13 Main Document Pg 9 of 30
                             EXHIBIT A
                          PROPOSED ORDER




20-10616 - #163 File 10/26/20 Enter 10/26/20 11:29:13 Main Document Pg 10 of 30
                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

                                                     )
 IN RE                                               )          Case No. 20-10616
                                                     )
 RWDY, INC.                                          )          Chapter 11
     Debtor                                          )
                                                     )          JUDGE JSH
                                                     )
                                                     )

             [PROPOSED] ORDER AUTHORIZING EMPLOYMENT OF
           STOUT RISIUS ROSS, LLC AS FINANCIAL ADVISOR TO THE
       OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF RWDY, INC.

       Upon the Application (the “Application”) [P-___] of the Official Committee of Unsecured

Creditors (the “Committee”) of RWDY, Inc. (the “Debtor”) in the above-captioned chapter 11 case

(the “Chapter 11 Case”), for entry of an order authorizing the Committee to employ Stout Risius

Ross, LLC (“Stout” or “Applicant”) as financial advisor to the Committee in this Chapter 11 Case,

nunc pro tunc to October 6, 2020, pursuant to §§ 328(a) and 1103(a) of title 11 of the United States

Code; and upon the Verified Statement of John D. Baumgartner (the “Baumgartner Statement”),

attached to the Application as Exhibit C; and the Court having jurisdiction pursuant to §§ 157 and




20-10616 - #163 File 10/26/20 Enter 10/26/20 11:29:13 Main Document Pg 11 of 30
        1334 of title 28 of the United States Code to consider the Application and the relief

requested therein; and venue being proper in this Court pursuant to §§ 1408 and 1409 of title 28

of the United States Code; and the Court being satisfied that notice of this Application and the

opportunity for a hearing on this Application was appropriate under the particular circumstances

and no further or other notice need be given; and the Court being satisfied, based on the

representations made in the Application and the Baumgarten Statement, that Stout does not

represent or hold any interest adverse to the Debtor or its estate as to the matters upon which Stout

has been and is to be employed, and that Stout is a “disinterested person,” as such term is defined

in § 101(14) of the Bankruptcy Code; and the Court having determined that the relief sought in the

Application is in the best interests of the Committee, the Debtor, its creditors, and all parties in

interest; and after due deliberation and sufficient cause appearing therefor, it is hereby ORDERED

that:

        1. The Application is GRANTED to the extent set forth herein.

        2. In accordance with §§ 328(a) and 1103(a) of the Bankruptcy Code and Bankruptcy

           Rule 2014, the Committee is authorized to employ Stout as its financial advisor, nunc

           pro tunc to October 6, 2020, on the terms and conditions set forth in the Application,

           as modified herein.

        3. Stout shall apply for compensation and reimbursement in accordance with the

           procedures set forth in §§ 330 and 331 of the Bankruptcy Code, applicable provisions

           of the Bankruptcy Rules, the Local Rules, and any fee and expense guidelines of this

           Court. For billing purposes, Stout shall keep its time in one-tenth (1/10) hour

           increments, all billing records filed in support of any fee applications will include an




20-10616 - #163 File 10/26/20 Enter 10/26/20 11:29:13 Main Document Pg 12 of 30
        open and searchable LEDES or other electronic data format, and billing records will

        use standard bankruptcy project categories consistent with the US Trustee’s guidelines.

     4. Stout shall provide ten-business-days’ notice to the Committee, the Debtor, and the

        U.S. Trustee before any increases in the rates set forth in the Application are

        implemented and/or any contingency fee arrangements agreed to between Stout and the

        Committee on all grounds, including but not limited to, the reasonableness standard

        provided for in § 330 of the Bankruptcy Code, and the Court will retain the right to

        review any rate increase and/or contingency fee arrangements agreed to between Stout

        and the Committee pursuant to § 330 of the Bankruptcy Code.

     5. Stout shall used its reasonable efforts to avoid any duplication of services provided by

        any of the Committee’s other retained professionals in this Chapter 11 Case.

     6. To the extent the Application or the Baumgarten Statement is inconsistent with this

        Order, the terms of this Order shall govern.

     7. The Committee and Stout are authorized to take all actions they deem necessary and

        appropriate to effectuate the relief granted pursuant to this Order in accordance with

        the Application.

     8. The terms and conditions of this Order shall be immediately effective and enforceable

        upon its entry.

     9. This Court shall retain jurisdiction with respect to all matters arising from or relating

        to the interpretation or implementation of this Order.




20-10616 - #163 File 10/26/20 Enter 10/26/20 11:29:13 Main Document Pg 13 of 30
                           EXHIBIT B
                       ENGAGEMENT LETTER




20-10616 - #163 File 10/26/20 Enter 10/26/20 11:29:13 Main Document Pg 14 of 30
20-10616 - #163 File 10/26/20 Enter 10/26/20 11:29:13 Main Document Pg 15 of 30
20-10616 - #163 File 10/26/20 Enter 10/26/20 11:29:13 Main Document Pg 16 of 30
20-10616 - #163 File 10/26/20 Enter 10/26/20 11:29:13 Main Document Pg 17 of 30
20-10616 - #163 File 10/26/20 Enter 10/26/20 11:29:13 Main Document Pg 18 of 30
20-10616 - #163 File 10/26/20 Enter 10/26/20 11:29:13 Main Document Pg 19 of 30
20-10616 - #163 File 10/26/20 Enter 10/26/20 11:29:13 Main Document Pg 20 of 30
20-10616 - #163 File 10/26/20 Enter 10/26/20 11:29:13 Main Document Pg 21 of 30
20-10616 - #163 File 10/26/20 Enter 10/26/20 11:29:13 Main Document Pg 22 of 30
                            EXHIBIT C
                       VERIFIED STATEMENT




20-10616 - #163 File 10/26/20 Enter 10/26/20 11:29:13 Main Document Pg 23 of 30
                    VERIFIED STATEMENT UNDER PENALTY OF PERJURY
                               OF JOHN D. BAUMGARTNER
                         PURSUANT TO BANKRUPTCY CODE § 1103
                              AND BANKRUPTCY RULE 2014(a)

            John D. Baumgartner hereby states under penalty of perjury:

       1.      I am a Managing Director of Stout Risius Ross, LLC (“Stout”). I maintain an office at

1000 Main Street, Suite 3200, Houston, Texas, 77002.

       2.      To the best of my knowledge, the following statements with regard to Stout and the

connections of Stout with the relevant entities are true.

       3.      Stout has never represented creditors, equity interest holders, or any other party in

interest in connection with the Debtor’s bankruptcy

       4.      Stout has never represented a professional employed in the Debtor’s bankruptcy case,

and Stout will not represent any such entities in connection with the Debtor’s bankruptcy case.

       5.      Stout has no connection, to the best of its knowledge, with persons employed in any

office of the United States Trustee. For clarity, Stout professionals are regularly employed by the

Department of Justice and other Federal agencies in matters unrelated to the Debtor and this case.

       6.      Stout and its employees are not related to, nor do they have any connections with,

judges of the Court to which this case is assigned.

       7.      Based on my own personal knowledge, the following statements are, to the best of my

knowledge, true:

               a.      Stout is a disinterested person as defined in 11 U.S.C. § 101(14).

               b.      Stout does not have a prepetition claim or any other claim against the Estate.

               c.      Stout holds no equity interest in the Debtor.

               d.      Neither Stout nor its employees:

                         (i)     are insiders of the Debtor as defined in 11 U.S.C. § 101(31)(b);

                                                      1


    20-10616 - #163 File 10/26/20 Enter 10/26/20 11:29:13 Main Document Pg 24 of 30
                     (ii)    are investment bankers for any outstanding security of the Debtor;

                     (iii)   have ever been counsel to an investment banker in connection with

                             the offer, sale, or issuance of a security of the Debtor; or

                     (iv)    have been, within two years before the petition date, a director, officer

                             or employee of the Debtor, or an investment banker for an outstanding

                             security of the Debtor.

          12.   Neither Stout nor its employees hold or represent any interest adverse to the Estate.

          13.   Neither Stout nor its employees have an interest materially adverse to the interests

of the estate of the Debtor or any class of creditors or equity security holders of the Debtor, by

reason of any direct or indirect relationship to, connection with, or interest in, the Debtor or an

investment banker of any security of the Debtor or for any other reason.

          14.   The Application to employ Stout shows the hourly fees to be charged for providing

financial advice to the Committee. Additionally, Stout’s rates are subject to reasonable and

periodic increases from year to year. Stout will charge all costs and advances, subject to the

limitation of the applicable provisions of the Bankruptcy Code, the Federal Rules of Bankruptcy

Procedure, the Local Rules and orders of this Court.           The hourly rates charged by Stout

professionals differ based on, among other things, the professional’s level of experience. Stout

does not charge different billing rates based on the geographic location of the bankruptcy case, but

may accept modifications to standard rates due to the unique facts and circumstances of each

matter.

          15.   Stout will bill for its actual and necessary expenses, subject to the limitation of the

applicable provisions of the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, the

Local Rules and orders of this Court.



                                                  2


20-10616 - #163 File 10/26/20 Enter 10/26/20 11:29:13 Main Document Pg 25 of 30
       16.    I have read the Application and the statements made therein are true and correct to

the best of my knowledge, information and belief under penalty of perjury.

                                            ___________________
                                            John D. Baumgartner

                                            Dated: October 25, 2020




                                               3


20-10616 - #163 File 10/26/20 Enter 10/26/20 11:29:13 Main Document Pg 26 of 30
                      EXHIBIT D
    LIST OF PARTIES INCLUDED IN CONFLICTS CHECK




20-10616 - #163 File 10/26/20 Enter 10/26/20 11:29:13 Main Document Pg 27 of 30
                             Parties Included in Conflicts Check

The following parties were included in the conflict check:

 The Debtor                                      Professionals
 RWDY, Inc.                                      Robert W. Raley
                                                 Curtis R. Shelton
 Equity Holders                                  Stewart Robbins Brown & Altazan, LLC
 Brian T. Owen

 Lenders to the Debtor                           Governmental Agencies Appearing in or
 Bossier Federal Credit Union                    Related to the Cases
 EIBL                                            Colorado Department of Revenue
 Fox Capital Group, Inc.                         Internal Revenue Service
 Seacoast Business Funding                       Louisiana Department of Revenue
 Tailored Fund Cap LLC                           Louisiana Workforce Commission
 United States Small Business Administration     New Mexico Sales Tax
                                                 New Mexico Taxation & Revenue
 Unsecured Creditors                             Department
 American Express National Bank                  Oklahoma Tax Commission
 AXA Equitable Life Insurance                    Texas Workforce Commission
 BDO / BDO USA LLP
 Blue Cross Blue Shield of Texas                 Other Parties
 JPMorgan Chase Bank, N.A.                       The Honorable John S. Hodge
 EIN CAP, Inc.                                   The U.S. Trustee
 Everest Indemnity Insurance Company
 Everest Premier Insurance Company
 Jacob Ashley, Scott P. Kirtley, Riggs Abney
 Jason Brazzel
 Kenneth Lowery
 Maureen Blackburn Jennings
 McDermott, Will & Emery
 Mr. Advance
 Queen Funding, LLC
 Tap Rock Operating, LLC
 Tap Rock Resources, LLC
 Tiger Capital Group
 Vernon
 Vernon Capital Group, LLC




20-10616 - #163 File 10/26/20 Enter 10/26/20 11:29:13 Main Document Pg 28 of 30
                          EXHIBIT E
                   CONFLICTS CHECK RESULTS




20-10616 - #163 File 10/26/20 Enter 10/26/20 11:29:13 Main Document Pg 29 of 30
                                    Results of Conflicts Check

The list below details the Potentially Interested Parties with which Stout has, or had within the past
three years, a relationship or connection. None of the relationships or connections involved the
Debtor.


American Express National Bank
BDO / BDO USA LLP
Blue Cross Blue Shield of Texas
Colorado Department of Revenue
Internal Revenue Service
JPMorgan Chase Bank, N.A.
Louisiana Department of Revenue
Louisiana Workforce Commission
McDermott, Will & Emery
New Mexico Sales Tax
New Mexico Taxation & Revenue Department
Oklahoma Tax Commission
Stewart Robbins Brown & Altazan, LLC
Texas Workforce Commission
United States Small Business Administration




20-10616 - #163 File 10/26/20 Enter 10/26/20 11:29:13 Main Document Pg 30 of 30
